Citation Nr: 0521608	
Decision Date: 08/10/05    Archive Date: 08/19/05	

DOCKET NO.  93-21 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to disability compensation under the 
provisions of 38 U.S.C.A. § 1151 on account of loss of 
bladder control. 

2.  Entitlement to an increased rating for lumbosacral strain 
with spondylolisthesis of L5, evaluated as 20 percent 
disabling prior to February 9, 2002, and as 40 percent 
disabling from February 9, 2002. 

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARINGS ON APPEAL

Appellant and M. G.


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from May 1947 to September 
1953 and from February 1954 to August 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 1991 and August 2002 decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi.

By a decision in September 1995 the Board denied the 
veteran's claim.  The veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  By order in April 1997 the Court granted a joint 
motion vacating and remanding the Board's decision.  Copies 
of the joint motion and the Court's order have been included 
in the claims file.  The Board remanded the appeal in October 
1997, June 2003, and September 2004.


FINDINGS OF FACT

1.  The veteran filed his claim for compensation under 
38 U.S.C.A. § 1151 after October 1, 1997.

2.  The veteran does not currently experience loss of bladder 
control as a result of spinal injections administered by VA.


3.  The veteran's lumbosacral strain with spondylolisthesis 
of L5, prior to October 14, 1992, was manifest by no more 
than moderate limitation of motion; listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion were not 
demonstrated.

4.  The veteran's lumbosacral strain with spondylolisthesis 
of L5, from October 14, 1992 to February 9, 2002, was 
manifest by severe limitation of motion.

5.  The veteran's lumbosacral strain with spondylolisthesis 
of L5, from February 9, 2002, is manifest by moderate to 
severe limitation of motion, pain with complaints of pain 
radiating into the lower extremities, and lumbar muscle spasm 
with neurological deficit noted in the lower extremities; 
forward flexion is to 40 degrees, unfavorable ankylosis is 
not demonstrated, and no more than moderate incomplete 
paralysis of the sciatic nerve is demonstrated. 

6.  The veteran's service-connected disabilities are 
lumbosacral strain with spondylolisthesis at L5, evaluated as 
60 percent disabling from February 9, 2002, and anxiety 
reaction with post-traumatic stress disorder, evaluated as 30 
percent disabling; his combined service-connected evaluation 
is 70 percent.

7.  It is demonstrated that the veteran is, as the sole 
result of his service-connected disabilities, precluded from 
all forms of substantially gainful employment consistent with 
his education and prior work history from February 9, 2002.


CONCLUSIONS OF LAW

1.  The criteria for disability compensation for loss of 
bladder control pursuant to 38 U.S.C.A. § 1151 have not been 
met.  38 U.S.C.A. §§ 1151, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.358 (2004).

2.  With respect to lumbosacral strain with spondylolisthesis 
of L5 the criteria for an evaluation greater than 20 percent 
prior to October 14, 1992, have not been met; the criteria 
for a 40 percent evaluation, but not greater, from October 
14, 1992 to February 9, 2002, have been met; and the criteria 
for a 60 percent evaluation, but no higher, from February 9, 
2002, have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5289, 5292, 
5293, 5295 (2003) (as amended by 67 Fed. Reg. 54,345 (Aug. 
22, 2002), Diagnostic Codes 5237, 5242, 5243 (as codified at 
68 Fed. Reg. 51,454 (Aug. 27, 2003)).

3.  The criteria for a total rating for compensation purposes 
based on individual unemployability have been met from 
February 9, 2002.  38 U.S.C.A. § 1155, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, Part 4 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  38 U.S.C.A. § 1151.

For claims filed after October 1, 1997, for disability 
compensation under the provisions of 38 U.S.C.A. § 1151, such 
as this claim, disability compensation shall be awarded for a 
qualifying disability if the disability was not the result of 
the veteran's willful misconduct and the disability was 
caused by hospital care or medical treatment furnished by the 
VA and the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
in furnishing the hospital care, medical or surgical 
treatment, or examination, or an event not reasonably 
foreseeable.  See 38 U.S.C.A. § 1151 (West 2002).

Where it is determined that there is additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, compensation will be payable for such additional 
disability.  38 C.F.R. § 3.358(a).  Additional disability is 
determined based upon the veteran's physical condition 
immediately prior to the disease or injury on which the claim 
for compensation is based when compared with a subsequent 
physical condition resulting from the disease or injury.  
38 C.F.R. § 3.358(b)(1).  As applied to medical or surgical 
treatment, the physical condition prior to the disease or 
injury will be the condition which the specific medical or 
surgical treatment was designed to relieve.  38 C.F.R. 
§ 3.358(b)(1)(ii).

Compensation will not be payable under 38 U.S.C.A. § 1151 for 
the continuance or natural progress of disease or injuries 
for which the medical care was authorized.  38 C.F.R. 
§ 3.358(b)(2).  In determining whether such additional 
disability resulted from a disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of training, hospitalization, medical or surgical 
treatment, or examination, it will be necessary to show that 
the additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury and not merely coincidental therewith.  The mere fact 
that aggravation occurred will not suffice to make the 
additional disability compensable in the absence of proof 
that it resulted from disease or injury or an aggravation of 
an existing disease or injury suffered as the result of 
training, hospitalization, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.358(c)(1)(2).  Compensation is 
not payable for the necessary consequences of medical or 
surgical treatment or examination properly administered with 
the express or implied consent of the veteran, or in 
appropriate cases, the veteran's representative.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  Consequences otherwise 
certain are intended to result from a treatment will not be 
uncertain or unintended solely because it had not been 
determined, at the time consent was given, whether that 
treatment would in fact be administered.  38 C.F.R. 
§ 3.358(c)(3).

The veteran asserts that he is entitled to compensation for 
loss of bladder control because he developed loss of bladder 
control following his receipt of injections in his back by 
VA.  He filed his claim for disability compensation under 
38 U.S.C.A. § 1151 in April 2001.

VA treatment records reflect that the veteran has received 
spinal injections for pain.  For example a January 2000 VA 
treatment record reflects that the veteran consented to such 
injection and a July 2003 VA treatment record reflects that 
the veteran was administered a lumbar spine injection.  None 
of these records reflect that the veteran experienced any 
complications.

While the veteran has, during his personal hearing and in 
statements, indicated that he has loss of bladder control as 
a result of these injections, and has made such report during 
VA examinations, the reports of February 2002 and July 2003 
VA examinations do not indicate any diagnosis with respect to 
loss of bladder control.

A June 2002 VA treatment record reflects that the veteran 
denied bladder incontinence.  Likewise, a September 2003 VA 
treatment record reflects that the veteran had no loss of 
bladder control.  A thorough review of all of the competent 
medical evidence of record indicates that there is no 
competent medical evidence that associates any loss of 
bladder control with the injections the veteran received to 
his back by VA for control of back pain.  Rather, the 
competent medical evidence indicates that the veteran had no 
complications from those injections and there is competent 
medical evidence which notes, in 2002 and 2003, that the 
veteran has no loss of bladder control.

The veteran is competent to offer testimony and statements 
regarding his symptoms, but he is not qualified, as a lay 
person, to offer a medical diagnosis or medical etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, the veteran's testimony and statements with 
respect to whether he meets criteria for a diagnosis of loss 
of bladder control and any etiology therefore will not be 
afforded any probative weight.

On the basis of the above analysis there is no competent 
medical evidence indicating that the veteran currently has 
loss of bladder control that is related to any VA medical 
care.  Treatment records indicate that he does not have loss 
of bladder control and that there are no complications as a 
result of injections given to him in his back for back pain.  
Therefore, a preponderance of the evidence is against the 
claim for compensation pursuant to 38 U.S.C.A. § 1151 for 
loss of bladder control.


II.  Lumbosacral Strain with Spondylolisthesis of L5.

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.

The veteran has appealed an October 1991 RO decision, which 
granted a 20 percent evaluation for lumbosacral strain with 
spondylolisthesis at L5, effective April 10, 1991.  An 
October 2002 RO decision granted a 40 percent evaluation for 
lumbosacral strain with spondylolisthesis at L5, effective 
February 9, 2002.  This is the maximum scheduler evaluation 
that could be assigned under Diagnostic Code 5295 of the 
Rating Schedule.  AB v. Brown, 6 Vet. App. 35 (1993).

The report of an August 1991 VA examination reflects that the 
veteran complained of chronic low back pain with radiation 
into both legs.  He also reported numbness and tingling in 
both legs.  He was wearing a lumbar corset.  On examination 
no definite muscle spasm was appreciated.  The veteran did 
have generalized tenderness to palpation in the lumbar 
region.  Straight leg raising was negative.  Range of motion 
was accomplished to 70 degrees in forward flexion, 30 degrees 
in backward extension, and 20 degrees right and left lateral 
bending.  Testing for sensation in the lower extremities 
revealed a subjective generalized decrease over the right 
foot as compared to the left.  Reflexes were intact.  X-rays 
indicated small osteophytes anteriorly throughout the lumbar 
spine with narrowing of the L1-2-3 discs.  The impression was 
lumbosacral sprain with spondylolisthesis at L5.

The report of an April 1992 VA EMG reflects an impression of 
right L5 radiculopathy in addition to peripheral neuropathy.  
The report of an April 1992 VA examination indicates that the 
veteran reported chronic low back pain with varying severity 
that was aggravated by activities such as bending, lifting, 
twisting or stooping, as well as prolonged sitting, standing 
or walking.  The veteran reported pain radiating into both 
legs, worse on the right.  On examination range of motion was 
accomplished in forward flexion to 25 degrees, extension was 
to 15 degrees, and right and left lateral bending was to 15 
degrees.  Reflexes were 1 plus in the right knee and 2 plus 
in the left knee.  Ankle jerks were 1 to 2 plus bilaterally.  
The impression was chronic lumbar syndrome with grade I 
spondylolisthesis of L5-S1.

The report of an October 14, 1992, VA examination reflects 
the veteran's complaints of lower back pain and aching in the 
right lower extremity.  He reported that any movement in his 
back was painful.  Range of motion was about 20 percent of 
normal in forward flexion, backward extension, lateral 
bending, and rotary bending.  There was no sciatic 
tenderness.  Knee jerks were normal and ankle jerks were 
diminished symmetrically.  Straight leg raising was negative 
bilaterally.  The diagnosis was chronic lumbar muscularmentus 
strain.  

The report of a February 9, 2002, VA examination reflects 
that the veteran reported chronic back pain with radiation 
down both legs with weakness.  The examiner indicated that 
the veteran had been confined to a wheelchair for a prolonged 
period of time and this was secondary to weakness and pain in 
both of his legs.  The veteran reported severe flare ups each 
day with pain located in the lumbar spine radiating down the 
posterior aspects of both legs.  Any kind of movement 
precipitated pain.  On examination forward flexion was 
accomplished to 40 degrees, extension was to 0, and rotation 
was to 20 degrees bilaterally.  There was lumbar muscle spasm 
bilaterally and some loss of lordosis with the lumbar spine 
musculature appearing spasmed.  The veteran had decreased 
sensation in the lower extremities and decreased deep tendon 
reflexes bilaterally.  X-rays indicated multiple level 
degenerative disc disease and multiple osteophytes.  The 
diagnoses included chronic lumbar back pain with Grade I 
spondylolisthesis as well as bilateral lower extremity 
weakness.

The report of a July 2003 VA examination reflects that on 
straight leg raising to 90 degrees the veteran complained of 
severe tightening in the low back, but no complaints of pain 
down in his legs.  The examiner indicated that the veteran 
had a long history of back pain.  Factors that impacted 
negatively upon his gait included amputation of all toes on 
the right, loss of position sense from peripheral neuropathy 
to produce a sensory ataxia, and chronic low back pain.  It 
appeared that the sensory ataxia was the more disabling and 
causative regarding his inability to walk normally.  The 
examiner indicated that the veteran had reached the age of 
retirement but the indicated deficits would impair his 
ability to gain employment.  

An August 2003 private treatment record reflects that the 
veteran had pain with range of motion with the lumbosacral 
spine.  The diagnosis included lumbosacral neuropathy.

VA treatment records, dated in 2004, reflect that the veteran 
continued to be seen for complaints of back pain and indicate 
that he was wearing a back brace.

During the veteran's personal hearing held in July 2004 he 
testified, at page 5, that he had back pain continuously, 
and, at page 8, that he wore a brace all of the time.

The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v.  Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran's working or 
seeking work.  

Moreover, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. § 4.40.  Special consideration is 
given to factors affecting function in joint disabilities 
under 38 C.F.R. § 4.45.  In DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Court held that in evaluating a service-connected 
joint disability, the Board erred in not adequately 
considering functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.

Where it is not possible to separate symptoms of non-service 
connected disabilities from symptoms of service connected 
disabilities, 38 C.F.R. § 3.102 (2004) requires that all 
signs and symptoms be attributed to the service connected 
disability.  Mittleider v. West, 11 Vet. App. 181, 182 
(1998).  There is no medical evidence of record that 
separates the veteran's symptoms of his service connected 
lumbosacral strain with spondylolisthesis of L5 from any 
symptom caused by any separate low back disability.  
Therefore, the Board will consider all signs and symptoms 
related to the veteran's low back in evaluating his service 
connected lumbosacral strain with spondylolisthesis of L5.

Although the VA examination reports do not contain a 
diagnosis of degenerative disc disease, x-rays in conjunction 
with the February 9, 2002, VA examination were interpreted as 
showing multiple level degenerative disc disease.  Therefore, 
the Board will consider the veteran's claim under the 
provisions of Diagnostic Code 5293 of the Rating Schedule 
from February 9, 2002, but not before, because the earlier 
medical evidence does not indicate that the symptoms the 
veteran experienced could be related to degenerative disc 
disease or intervetebral disc syndrome.


The Board notes that while this appeal was pending, the 
applicable rating criteria for intervertebral disc disease, 
38 C.F.R. § 4.72, Diagnostic Code 5293, were revised 
effective September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 
22, 2002).  Further, the remaining spinal regulations were 
amended, effective in September 2003.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003).

The timing of this change requires the Board to first 
consider the claim under the appropriate old regulations for 
any period prior to the effective date of the amended 
diagnostic codes.  Thereafter, the Board must analyze the 
evidence dated after the effective date of the new 
regulations and consider whether a higher rating than the 
previous rating is warranted.  See VAOPGCPREC 7-2003; Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Under the diagnostic codes in effect prior to the change in 
September 2002 and the change in September 2003, Diagnostic 
Code 5289 provided that a 50 percent evaluation would be 
assigned for unfavorable ankylosis of the lumbar spine and a 
40 percent evaluation would be assigned for favorable 
ankylosis.  Diagnostic Code 5292 provided that a 20 percent 
evaluation would be assigned for moderate limitation of 
motion of the lumbar spine and a 40 percent evaluation 
assigned for severe limitation of motion.

Diagnostic Code 5293 provided that for intervertebral disc 
syndrome, a 20 percent evaluation required moderate 
intervertebral disc syndrome with recurring attacks, a 40 
percent evaluation required severe intervertebral disc 
syndrome with recurring attacks with intermittent relief, and 
a 60 percent evaluation required persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.

Under Diagnostic Code 5295 a 20 percent evaluation was 
warranted for lumbosacral strain where there was muscle spasm 
on extreme forward bending and unilateral loss of lateral 
spine motion in a standing position.  A 40 percent evaluation 
required severe lumbosacral strain manifested by listing of 
the whole spine to the opposite side, and positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space.  A 
40 percent evaluation was also warranted if only some of 
these manifestations were present if there was also abnormal 
mobility on forced motion.  

Under the new intervertebral disc syndrome regulations, 
effective in September 2002, Diagnostic Code 5243 provides 
that a 60 percent evaluation will be assigned where there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  A 40 percent evaluation 
will be assigned where there are incapacitating episodes 
having a total duration of at least 4 weeks but less than 
6 weeks during the past 12 months.  A 20 percent evaluation 
will be assigned where there are incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.  The notes indicate that an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that required 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

From September 2003, renumbered Diagnostic Codes 5235 to 
5243, unless 5243 is evaluated under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes, are rated under the General Rating Formula for 
Diseases and Injuries of the Spine.

This formula provides that with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease with unfavorable ankylosis of the entire spine a 100 
percent evaluation will be assigned.  Unfavorable ankylosis 
of the entire thoracolumbar spine warrants a 50 percent 
evaluation.  Forward flexion of the thoracolumbar spine to 
30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine warrants a 40 percent evaluation.  Note 
(1) provides that associated objective neurologic 
abnormalities, including, but not limited, bowel or bladder 
impairment, should be separately evaluated under an 
appropriate diagnostic code.  Note (2) provides that normal 
forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, right and left 
lateroflexion are 0 to 30 degrees, and left and right lateral 
rotation are 0 to 30 degrees.

Prior to October 14, 1992, the veteran's lumbosacral strain 
with spondylolisthesis of L5 is shown to have been manifest 
by slight limitation of motion on August 1991 VA examination 
and moderate limitation of motion on April 1992 VA 
examination.  Even with consideration of the veteran's 
complaints of pain, range of motion was not shown to be more 
than moderately restricted in degree.  See DeLuca, supra; 
38 C.F.R. §§ 4.40, 4.45 (2004).  Therefore, a preponderance 
of the evidence is against an evaluation greater than 20 
percent under Diagnostic Code 5292 of the Rating Schedule 
prior to October 14, 1992.  

Further, none of the evidence supports the assignment of a 
higher evaluation under Diagnostic Code 5295 of the Rating 
Schedule prior to October 14, 1992.  There is no competent 
evidence that indicates the veteran's lumbosacral strain with 
spondylolisthesis of L5 was manifest by symptoms that 
approximate severe lumbosacral strain prior to October 14, 
1992.  Rather the competent medical evidence indicates that 
his spine did not list, and that there was not marked 
limitation of forward bending or loss of lateral bending, or 
abnormal mobility on forced motion.  Therefore, a 
preponderance of the evidence is against an evaluation 
greater that 20 percent under Diagnostic Code 5295 of the 
Rating Schedule prior to October 14, 1992.

From October 14, 1992, to February 9, 2002, the veteran's 
lumbosacral strain with spondylolisthesis of L5 is shown to 
have been manifest by severe limitation of motion on VA 
examination conducted on October 14, 1992.  This examination 
report indicates that the veteran was capable of only 20 
percent of normal range of motion in all planes.  
Accordingly, a 40 percent evaluation under Diagnostic Code 
5292 of the Rating Schedule is warranted from October 14, 
1992, to February 9, 2002.  This is the highest evaluation 
that may be assigned under Diagnostic Codes 5292 and 5295.  
As noted previously, consideration under Diagnostic Code 5293 
is not warranted prior to February 9, 2002, because that is 
when degenerative disc disease was first medically 
identified.  

At the time of the February 9, 2002, VA examination the 
veteran reported back pain radiating into his lower 
extremities.  He indicated that any movement caused pain.  He 
appeared to be severely limited with his activities of daily 
living.  There were decreased deep tendon reflexes in the 
lower extremities and muscle spasm bilaterally in the back.  
Multiple level degenerative disc disease by x-ray was 
indicated.  The veteran's use of a wheelchair was related to 
the weakness and pain in both of his legs, and the medical 
evidence does not dissociate any of these symptoms from the 
veteran's service connected lumbosacral strain with 
spondylolisthesis of L5, although Dr. Gore, in November 1999, 
then indicated that the veteran was wheelchair-bound most of 
the time due to severe peripheral neuropathy with hammertoe 
formation.  Dr. Gore had added that multiple evaluations had 
been negative for the neuropathy being secondary to any 
central nervous system problem, such as degenerative disc 
disease.  

The Board acknowledges that there is evidence the veteran 
experiences peripheral neuropathy that is not 
service-connected.  Nonetheless, as the medical evidence does 
not clearly dissociate the veteran's various symptoms from 
the service-connected lumbosacral strain with 
spondylolisthesis of L5, the Board must resolve reasonable 
doubt in the veteran's favor and consider all the veteran's 
symptoms not dissociated from the service-connected 
disability in rating that disability.  In so doing, the Board 
concludes that the veteran's symptoms more nearly approximate 
the criteria for a 60 percent evaluation under Diagnostic 
Code 5293, in effect prior to September 2002, from February 
9, 2002, when x-ray evidence of degenerative disc disease was 
first demonstrated.  In resolving all doubt in the veteran's 
behalf, the Board concludes that the veteran's symptoms more 
nearly approximate the requirements for a 60 percent 
evaluation based upon pronounced intervertebral disc syndrome 
under Diagnostic Code 5293 from February 9, 2002.  This is 
the highest schedular evaluation that may be assigned under 
Diagnostic Code 5293, and is the highest schedular evaluation 
that may be assigned under Diagnostic Code 5243, in effect 
from September 2002.

Next, considering the veteran's chronic orthopedic and 
neurological manifestations under the criteria in effect from 
September 26, 2003, the Board notes that all of the 
examinations for the period after the effective date of the 
new general rating formula reflect that the veteran 
accomplished forward flexion to 40 degrees or greater, even 
with consideration of his complaints of pain.  There is no 
evidence that indicates he has ankylosis of the thoracolumbar 
spine, either favorable or unfavorable, and there is evidence 
which indicates that he does not have ankylosis of the 
thoracolumbar spine as defined in Note 5 of the General 
Rating Formula for Diseases and Injuries of the Spine.  See 
Diagnostic Code 5237 in effect from September 2003.  
Accordingly, the highest evaluation for orthopedic impairment 
that could be assigned under the General Rating Formula for 
Diseases and Injuries of the Spine is 20 percent based on 
forward flexion of greater than 30 degrees but not greater 
than 60 degrees of the thoracolumbar spine.

The neurologic manifestations of the veteran's service-
connected low back disability include findings that the 
veteran had the most significant decrease in sensation from 
the knees down bilaterally and decreased deep tendon reflexes 
in the bilateral lower extremities.  The veteran has reported 
loss of bladder control at times, but, as noted above, there 
is no competent medical evidence which actually diagnoses 
loss of bladder control or incontinence, nor is there any 
competent medical evidence that would attribute such a 
manifestation to the veteran's service-connected low back 
disability.  Moreover, there are treatment records that 
indicate the veteran has reported no loss of bladder control.  
Consequently, the Board concludes that the evidence does not 
support assigning a separate neurological evaluation for loss 
of bladder control as part of the service-connected back 
disability.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  
The maximum rating which may be assigned for neuritis not 
characterized by organic changes as noted above will be that 
for moderate, or with sciatic nerve involvement, for 
moderately severe, incomplete paralysis.  Id.  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124 
(2004).


In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type picture for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124(a).  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  Id.  The ratings for peripheral nerves are 
for unilateral involvement; when bilateral, they are combined 
with application of the bilateral factor.  Id.  The use of 
terminology such as "mild," "moderate" and "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  
38 C.F.R. §§ 4.2, 4.6 (2004).

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and, therefore, neuritis and 
neuralgia of that nerve.  38 U.S.C.A. § 4.124(a), Diagnostic 
Code 8520.  Completely paralysis of the sciatic nerve, which 
is rated as 80 percent disabling, contemplates foot dangling 
and dropping, no active movement possible of muscles below 
the knee, and flexion of the knee weakened or (very rarely) 
lost.  Id.  Disability ratings of 10 percent, 20 percent and 
40 percent are assigned for incomplete paralysis which is 
mild, moderate or moderately severe in degree, respectively.  
Id.  A 60 percent rating is warranted for severe incomplete 
paralysis with marked muscular atrophy.  Id.  Further, 
Diagnostic Code 8620 refers to neuritis of the sciatic nerve 
and Diagnostic Code 8720 refers to neuralgia of the sciatic 
nerve.

There is no competent medical evidence which indicates that 
the veteran has any symptoms which approximate complete 
paralysis or severe incomplete paralysis.  There is no 
competent medical evidence indicating that the veteran 
experiences muscular atrophy of the lower extremities.  
Rather, the competent medical evidence indicates that the 
veteran experiences no more than mild or moderate incomplete 
paralysis of the sciatic nerves.  Moderate incomplete 
paralysis would warrant a 20 percent evaluation for each of 
the veteran's sciatic nerves.  These two 20 percent 
evaluations, when combined with the orthopedic evaluation of 
20 percent, even with consideration of the bilateral factor, 
would result in less than a 60 percent evaluation which has 
been previously assigned under Diagnostic Code 5293 in effect 
prior to September 2002.  See 38 C.F.R. §§ 4.25, 4.26 (2004).


Accordingly, the Board finds that the 60 percent evaluation 
granted above is the highest evaluation that the veteran 
could be granted for his service-connected low back 
disability, and a preponderance of the evidence is against a 
higher evaluation under combined orthopedic and neurologic 
diagnostic codes under the new regulations.

III.  TDIU.

The veteran has two service-connected disabilities:  the low 
back disability, discussed above, and anxiety reaction with 
post-traumatic stress disorder, evaluated as 30 percent 
disabling from March 19, 1998 and 10 percent disabling from 
1958.  With the Board's assignment of a 60 percent disability 
evaluation from February 9, 2002, for the veteran's service-
connected lumbosacral strain with spondylolisthesis at L5, 
his combined service-connected disability rating is 70 
percent from that date.  His combined rating should be 60 
percent from the March 1998 assignment of a 30 percent rating 
for the anxiety; 50 percent from the October 1992 assignment 
of a 40 percent rating for his back disability, and 30 
percent prior to that date.

Total disability ratings for compensation may be assigned, 
when the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, such disability shall be 
ratable as 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable 
as 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§ 4.16(a).  Thus, the veteran meets the percentage criteria  
of 38 C.F.R. § 4.16(a) from February 9, 2002, but not before 
that date.

The record indicates that the veteran has a GED and training 
at a Baptist Seminary.  His report of separation from service 
indicates that he was a truck driver prior to service.  In a 
May 1961 letter the veteran indicated that he was a Baptist 
pastor.  The report of a June 1966 VA examination indicates 
that the veteran had discontinued church work and was no 
longer assistant pastor.  The report indicates that the 
veteran had no training other than farming and ran his own 
place.  In an April 1991 application the veteran indicated 
that he had two years of college education and work 
experience in agricultural pursuits, which were going to be 
discontinued when the free labor was no longer available.  
During his personal hearing in July 2004 he indicated, at 
page 9, that he was last employed in 1990.  

The record does not reflect the veteran's degree of success 
as a minister but it does indicate that he discontinued this 
pursuit almost 40 years ago.  The record does not indicate 
whether the veteran is in a position that would permit 
resumption of his activity as a pastor.  His service-
connected back disability would prevent him from resuming an 
occupation as a truck driver or as a farmer because of the 
physical demands of those occupations.  

The veteran has submitted evidence to support his claim for 
TDIU, including statements submitted in 1993 to the effect 
that the veteran would not be hired due to his health and/or 
his inability to perform physical work.  The Board also notes 
that the veteran was found not feasible for vocational 
rehabilitation in 1999 due to disabilities; it was noted that 
due to his age and limitations he was not able to function at 
even a sedentary job on a regular full-time basis.  In this 
respect, the Board notes that age may not be considered as a 
factor in assigning a TDIU rating.  In addition, the record 
also contains other evidence, such as Dr. Gore's statement in 
1999, that describes the veteran as "totally and permanently 
disabled" due to non-service disabilities such as peripheral 
neuropathy, reflex sympathetic dystrophy in both hands, 
persistent diarrhea and abdominal pain, etc.  Service-
connected disability also may not be considered as a factor 
in assigning a TDIU rating.

Considering only veteran's service-connected disabilities, 
without regard to the veteran's non-service-connected 
disabilities or advanced age, the Board concludes that the 
evidence does not support assignment of a TDIU evaluation 
before February 9, 2002, when the veteran first met the 
percentage requirements of 38 C.F.R. § 4.16(a).  From 
February 9, 2002, however, the Board considers the evidence 
in equipoise.  There is some medical evidence that indicates 
the veteran's severe limitation in his activities of daily 
living since that date is related to his back disability and 
that his chronic low back pain coupled with his service-
connected anxiety disorder would impair his ability to gain 
employment.  The Board concludes that, with consideration of 
the veteran's limited education and vocational experiences, 
the evidence is in equipoise with respect to whether or not 
the veteran's service-connected disabilities, when considered 
together, result in his inability to obtain and retain 
substantially gainful employment since February 9, 2002.  

In resolving all doubt in the veteran's behalf, the Board 
concludes that the veteran's service-connected disabilities 
cause him to be unable to obtain or retain substantially 
gainful employment from February 9, 2002, but not before that 
date.  

IV.  Veterans Claims Assistance Act.

VA has the duty to assist a veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 C.F.R. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b)(c) (2004).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim for VA benefits.  In this case, 
however, the initial unfavorable AOJ decision was already 
decided and appealed by the time the VCAA was enacted.  The 
Court acknowledged in Pelegrini, at 120, that where, as here, 
the Section 5103(a) notice was not mandated at the time of 
the initial RO decision, the RO did not error in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The Board finds that the veteran has been provided 
VCAA content complying notice and proper subsequent VA 
process.  The VCAA notice was provided to him via February 
and May 2001, October 2002, and June 2003 letters, as well as 
the statements of the case and supplemental statements of the 
case, including October 2002 and March 2003 supplemental 
statements of the case which provided the veteran with VCAA 
implementing regulations.  

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) Inform a claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  18 Vet. App. at 120-121.

The content of the notices provided to the veteran complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The veteran was advised to submit any evidence 
that he had that was relevant to his claims.  He has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  For these reasons, to decide the appeal would not 
be prejudicial error to the veteran.

All that VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

The Board does a de novo review of the evidence and is not 
bound by the RO's prior conclusions in this matter.  As 
provided by 38 U.S.C.A. § 7104(a) all questions of any matter 
which under 38 U.S.C.A. § 511(a) are subject to decision by 
the Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for appellant's benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a preinitial adjudication notice 
constitutes harmless error, especially since an RO 
determination that is "affirmed" by the Board is subsumed by 
the appellate decision and becomes the single and sole 
decision of the Secretary in the matter under consideration.  
See 38 C.F.R. § 20.1104.  In this case, since each of the 
four content requirements of the VCAA notice have been fully 
satisfied, any error in not providing a notice prior to the 
initial adjudication or all requirements of the notice in any 
one communication is harmless error.

With respect to the VA's duty to assist, VA and private 
treatment records have been obtained.  The veteran has been 
afforded VA examinations and personal hearings.  The veteran 
was afforded the opportunity to request an additional 
personal hearing before the Board in light of the retirement 
of the previous Board Member who had conducted the hearing.  
The veteran did not affirmatively respond indicating that he 
desired another hearing.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage in this case.  Therefore, he will not be prejudiced as 
a result of the Board proceeding to the merits of the claim.  




ORDER

An award of compensation benefits for loss of bladder control 
under the provisions of 38 U.S.C.A. § 1151 is denied.

With respect to lumbosacral strain with spondylolisthesis of 
L5, a rating greater than 20 percent prior to October 14, 
1992, is denied; an increased rating of 40 percent, but not 
greater, from October 14, 1992, to February 9, 2002, is 
granted; and an increased rating of 60 percent, but not 
greater, from February 9, 2002, is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.

A total disability rating based on unemployability due to 
service-connected disabilities from February 9, 2002, but not 
earlier, is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


